     Case 2:20-cv-02018-APG-EJY Document 96 Filed 12/02/20 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com
 6   Attorneys for Defendants Johnson &
     Johnson and Ethicon, Inc.
 7

 8                           UNITED STATES DISTRICT COURT

 9                                  DISTRICT OF NEVADA

10   DONNA YOUNG and WALTER                     Case No. 2:20-cv-02018-APG-EJY
     YOUNG,
11
                          Plaintiffs,           STIPULATION AND ORDER TO
12                                              EXTEND DEADLINE TO FILE
     vs.                                        JOINT STATUS REPORT
13
     ETHICON, INC. and JOHNSON &                (FIRST REQUEST)
14   JOHNSON,
15                        Defendants.
16                   Plaintiffs Donna Young and Walter Young and Defendants Ethicon,
17   Inc. and Johnson & Johnson (collectively, “the Parties”) stipulate to extend the
18   deadline to file the joint status report required by the Court’s November 2, 2020
19   Minute Order (ECF No. 86) for a period of 14 days, from December 2, 2020 to
20   December 16, 2020.
21                   The Parties request this extension because the Parties have worked
22   diligently, both separately and together, to review the extensive briefing related to
23   the issues and experts in this case while also compiling the Joint Report. However,
24   the Parties respectfully request additional time to provide the Court with a clear,

     2691271_1 17671.25                                                          Page 1 of 2
     Case 2:20-cv-02018-APG-EJY Document 96 Filed 12/02/20 Page 2 of 2




 1   concise summary of pending motions and remaining issues requiring action by the

 2   Court. Further, additional time will allow the Parties to resolve disagreements

 3   about these matters, thereby further tailoring any issues requiring the Court’s

 4   intervention.

 5   PERDUE AND KIDD                           KAEMPFER CROWELL
 6
 7   Jim M. Perdue, Jr. (pro hac vice)         Robert McCoy, No. 9121
     Michael R. Clinton (pro hac vice)         Sihomara L. Graves, No. 13239
 8   777 Post Oak Boulevard, Suite 450         1980 Festival Plaza Drive, Suite 650
     Houston, Texas 77056                      Las Vegas, Nevada 89135
 9
     LAW OFFICES OF                            Attorneys for Defendants Johnson &
10   BRIAN D. NETTLES, LTD.                    Johnson and Ethicon, Inc.
     Brian D. Nettles, No. 89014
11   1389 Galleria Drive, Suite 200
     Henderson, Nevada 89014
12
     Attorneys for Plaintiffs Donna Young
13   and Walter Young
14                                       ORDER
15                   IT IS SO ORDERED.
16
                                            UNITED STATES DISTRICT JUDGE
17
                                            DATED:       December 2, 2020
18
19

20
21
22

23
24

     2691271_1 17671.25                                                       Page 2 of 2
